Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species I: The axial piston machine depicted in drawing FIG.’s 2 & 3. 
Species II: The axial piston machine depicted in drawing FIG.’s 4 & 5.
Species III: The axial piston machine depicted in drawing FIG.’s 6 & 7. 
Species IV: The axial piston machine depicted in drawing FIG. 8.
Species V: The axial piston machine depicted in drawing FIG. 9.
Note: FIG. 1 shows a prior art arrangement.

The species are independent or distinct because of the following reasons: 
Species I includes a mutually exclusive pressing and sealing arrangement with both seals arranged on the drive shaft and the annular groove of the distributor plate  is connected to an axial channel of the cylinder drum. The axial channel finally opens in the pressing pressure chamber, as shown in FIG. 2.  This specific arrangement has not been disclosed as required in the remaining species.
Species II includes a mutually exclusive pressing and sealing arrangement having the distributor-plate-side seal formed by a gap seal between a bearing bush  and the drive shaft, with the bearing bush inserted into the distributor plate and into the connection plate  as shown in FIG. 4.  This specific arrangement has not been disclosed as required in the remaining species.
Species III includes a mutually exclusive pressing and sealing arrangement having channels which extend through the connection plate and are connected to the pressing pressure chamber via a shuttle valve that is also integrated in the connection plate as shown in FIG. 6.  This specific arrangement has not been disclosed as required in the remaining species.
Species IV includes a mutually exclusive pressing and sealing arrangement with non-return valves that may also be connected to the connection channels and of all the cylinders which are distributed in a uniform manner over the periphery to be connected to the pressing pressure chamber via such a non-return valve as shown in FIG. 8.  This specific arrangement has not been disclosed as required in the remaining species.
Species V includes a mutually exclusive pressing and arrangement with a connection branch channel which extends in the direction toward the pressing pressure chamber and corresponding branch channel openings which are formed on the inner periphery of the cylinder drum together covered by a resilient ring which is tensioned radially outwardly, as shown in FIG. 9.  This specific arrangement has not been disclosed as required in the remaining species.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species of patentably indistinct species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Due to time and docket management constraints, a phone call requesting an oral election was not placed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746